—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garson, J.), rendered April 16, 1993, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the facts, the indictment is dismissed, and the matter is remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
Upon the exercise of our factual review power, we find that the verdict of guilt is against the weight of the evidence (see, CPL 470.15 [5]). Balletta, J. P., Rosenblatt, Ritter and Altman, JJ., concur.